FILED
                             NOT FOR PUBLICATION                            FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AMELIA REYES-JIMENEZ,                             No. 09-74083

               Petitioner,                        Agency No. A089-814-074

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Petitioner Amelia Reyes-Jimenez, a native and citizen of Mexico, petitions

for review of a Board of Immigration Appeals order dismissing her appeal from an

immigration judge’s denial of her application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Reyes-Jimenez failed to show exceptional and extremely unusual hardship to her

U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 979 (9th Cir. 2009).

      Reyes-Jimenez’s contention that the agency failed to properly consider and

weigh all evidence of hardship under the proper legal standard does not raise a

colorable legal or due process claim. Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   09-74083